Case 19-59440-pwb    Doc 18 Filed 06/20/19 Entered 06/21/19 01:40:36            Desc Imaged
                          Certificate of Notice Page 1 of 5




      IT IS ORDERED as set forth below:



      Date: June 18, 2019
                                                   _________________________________

                                                             Paul W. Bonapfel
                                                       U.S. Bankruptcy Court Judge
     _______________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

          IN RE:
                                                            CASE NO. 19-59440-PWB
         P-D VALMIERA GLASS USA CORP.,
                                                            CHAPTER 11
              Debtor.



            ORDER GRANTING COMPLEX CHAPTER 11 BANKRUPTCY CASE
                               TREATMENT
                    AND SCHEDULING HEARING ON FIRST DAY MATTERS
                This bankruptcy case was filed on June 17, 2019. A Notice of Designation as
         Complex Chapter 11 Case was filed. A Request for Expedited Consideration of
         Certain First Day Matters was filed on June 18, 2019. After review of the initial
         pleadings filed in this case, the Court concludes that this case appears to be a
         Complex Chapter 11 Case. Accordingly, unless the Court orders otherwise,
               IT IS ORDERED:
         I.    This Case shall proceed in accordance with the Procedures for Complex
         Chapter 11 Cases pursuant to General Order 26-2019;
Case 19-59440-pwb    Doc 18 Filed 06/20/19 Entered 06/21/19 01:40:36            Desc Imaged
                          Certificate of Notice Page 2 of 5


         II.   The Request for Expedited Consideration of Certain First Day Matters is
         GRANTED. A hearing will be held before the Court on June 19, 2019 at 2:30 p.m. in
         Courtroom 1401, U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia, to
         consider the following First Day Matters:
         _____ JOINT MOTION FOR JOINT ADMINISTRATION
         _____ MOTION FOR ORDER EXTENDING TIME TO FILE SCHEDULES AND
         STATEMENT OF FINANCIAL AFFAIRS
         _____ MOTION RE MAINTENANCE OF BANK ACCOUNTS AND EXISTING
         CASH MANAGEMENT
         __X___MOTION TO PAY PRE-PETITION WAGES, SALARIES, ET AL. [Doc. 5]
         _____ MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF
         CASH COLLATERAL
         _____ MOTION FOR INTERIM APPROVAL OF POST-PETITION SECURED
         AND SUPER PRIORITY FINANCING PURSUANT TO SECTION 364(c) OF THE
         BANKRUPTCY CODE
         _____ MOTION PURSUANT TO 11 U.S.C. § 366, FOR ENTRY OF INTERIM
         ORDER (1) DETERMINING ADEQUATE ASSURANCE OF PAYMENT FOR
         FUTURE UTILITY SERVICES AND (2) RESTRAINING UTILITY COMPANIES
         FROM DISCONTINUING, ALTERING, OR REFUSING SERVICE
         _____ MOTION TO ESTABLISH INTERIM NOTICE PROCEDURES
         _____ MOTION FOR ORDER APPROVING INTERIM RETENTION OF
         PROFESSIONALS
         _____ MOTION FOR ORDER APPROVING PAYMENT OF PRE-PETITION
         CLAIMS OF CERTAIN CRITICAL VENDORS
         __X___   OTHERS (LIST): MOTION SEEKING ENTRY OF AN ORDER
         AUTHORIZING USE OF FUNDS FOR ORDERLY PLANT CLOSURE [Doc. 6]
                 Copies of the First Day Matters shall be made available as follows: (i) upon
         ZULWWHQUHTXHVWWRWKH'HEWRU¶VSURSRVHGFRXQVHORIUHFRUG LL DWWKHZHEVLWHRIWKH
         'HEWRU'HEWRU¶VDWWRUQH\RU'HEWRU¶VSURSRVHGFODLPVDQGQRWLFLQJDJHQW; (iii) by
         request via email to aray@swlawfirm.com; (iv) by request via telephone to (404)
         893-3880 and/or (v) in the Office of the Clerk, U.S. Bankruptcy Court between 8:00
         a.m. and 4:00 p.m. or online anytime at http://ecf.ganb.uscourts.gov (registered users)
         or at http://pacer.psc.uscourts.gov (unregistered users). No further notice shall be
         required.
Case 19-59440-pwb    Doc 18 Filed 06/20/19 Entered 06/21/19 01:40:36          Desc Imaged
                          Certificate of Notice Page 3 of 5


               Any party outside the District desiring to participate by telephone may do so
         by contacting CourtCall at (866) 582-6878. Attached hereto are procedures for parties
         appearing telephonically.


                                          END OF ORDER
         Distribution List
         J. Robert Williamson
         Scroggins & Williamson, P.C.
         One Riverside, Suite 450
         4401 Northside Parkway
         Atlanta, GA 30327

         Office of the U. S. Trustee
         362 Richard Russell Federal Bldg.
         75 Ted Turner Drive, SW
         Atlanta, GA 30303
Case 19-59440-pwb    Doc 18 Filed 06/20/19 Entered 06/21/19 01:40:36                 Desc Imaged
                          Certificate of Notice Page 4 of 5


                PROCEDURES FOR TELEPHONIC APPEARANCE UTILIZING
                                  COURTCALL



         1. Contact CourtCall at (866) 582-6878 the day before the hearing.
         2. CourtCall will provide you with written confirmation of a telephonic appearance
         and give you a number to call to make the telephonic appearance.
         3. It is your responsibility to dial into the call not later than 10 minutes prior to the
         scheduled hearing. CourtCall does not call you.
         4. The Court discourages the use of cell phones or speakerphones. Please put your
         telephone on mute when not speaking.
         5. Each time you speak, you must identify yourself for the record.
         6. Parties participating by telephone are individually responsible for their own
         expenses and will be billed directly by CourtCall.
         7. NO INDEPENDENT RECORDING IS PERMITTED.
        Case 19-59440-pwb             Doc 18 Filed 06/20/19 Entered 06/21/19 01:40:36                                Desc Imaged
                                           Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-59440-pwb
P-D Valmiera Glass USA Corp.                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: slaterc                      Page 1 of 1                          Date Rcvd: Jun 18, 2019
                                      Form ID: pdf534                    Total Noticed: 4

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 20, 2019.
db             +P-D Valmiera Glass USA Corp.,    168 Willie Paulk Pkwy,  Dublin, GA 31021-0729
               +J. Robert Williamson,    Scroggins & Williamson, P.C.,  One Riverside, Suite 450,
                 4401 Northside Parkway,    Atlanta, GA 30327-3011

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion21.at.ecf@usdoj.gov Jun 18 2019 22:29:05       United States Trustee,
                 362 Richard Russell Federal Building,    75 Ted Turner Drive, SW,    Atlanta, GA 30303-3315
               +E-mail/Text: ustpregion21.at.ecf@usdoj.gov Jun 18 2019 22:29:05       Office of the U. S. Trustee,
                 362 Richard Russell Federal Bldg.,    75 Ted Turner Drive, SW,    Atlanta, GA 30303-3330
                                                                                              TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 18, 2019 at the address(es) listed below:
              Ashley Reynolds Ray   on behalf of Debtor   P-D Valmiera Glass USA Corp. aray@swlawfirm.com,
               rwilliamson@swlawfirm.com;centralstation@swlawfirm.com;fharris@swlawfirm.com
              J. Robert Williamson   on behalf of Debtor   P-D Valmiera Glass USA Corp.
               rwilliamson@swlawfirm.com,
               centralstation@swlawfirm.com;aray@swlawfirm.com;hkepner@swlawfirm.com;fharris@swlawfirm.com;rbazz
               ani@swlawfirm.com;mlevin@swlawfirm.com
                                                                                            TOTAL: 2
